Citation Nr: 1505673	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-01 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June 1962 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issue.

The Veteran initially requested a Board hearing before a Veterans Law Judge in his December 2012 substantive appeal, VA Form 9; however, in a June 2014 correspondence, the Veteran withdrew his request for a hearing.  The Board will proceed with adjudication of his appeal at this time without the benefit of a hearing, per the Veteran's request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with Grade I spondylolisthesis and degenerative disc disease (DDD) of the lumbar spine; he is also shown to have scoliosis of the mid-lumbar spine.  

2.  The Veteran's scoliosis was noted on his October 1961 enlistment examination; the presumption of soundness does not apply to that disorder.

3.  The Veteran's scoliosis is shown by the evidence of record to be a developmental defect-not a developmental disease-and therefore cannot be the subject of service connection.  

4.  The Veteran's service treatment records are void of any evidence of an injury or event with respect to the Veteran's lumbar spine; the Veteran's assertions as to a June 1964 lumbar spine injury during service are not credible.

5.  There is no evidence of spondylolisthesis or DDD of the lumbar spine during military service or within one year of discharge therefrom; nor is there any in-service incident on which service connection for those disorders can be predicated.

6.  Insofar as the Veteran's scoliosis may be a developmental disease instead of a defect, the evidence of record does not demonstrate that his scoliosis increased in severity during military service.


CONCLUSION OF LAW

The criteria establishing service connection for a lumbar spine disorder, to include scoliosis, have not been met.  38 U.S.C.A. §§ 1131, 1111, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2012 that provided information as to what evidence was required to substantiate the claim herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board acknowledges that there is no VA examination of the Veteran's lumbar spine of record.  However, the Board finds that a remand in order to obtain a VA examination is not necessary on the basis of the evidence of record.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for any lumbar spine injury; the Veteran's scoliosis, as noted in further detail below, is shown to be a developmental defect and not a developmental disease.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable his lumbar spine until approximately 55 years following separation.  Furthermore, the records contains no competent evidence suggesting a causal relationship between the current disability and active service; the Veteran's statements of injury in June 1964 and of continuous symptomatology since that injury are not deemed credible here, as will be discussed in more detail below.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In this case, the Veteran's October 1961 enlistment examination noted a "moderate scoliosis" of his lumbar spine.  The Veteran is therefore not presumed sound as to that condition.  See 38 U.S.C.A. § 1111 (West 2014).  

The Veteran's service treatment records further document that in August 1962 he was treated for back pain, at which time it was noted that he had recurrent back pain for 13 years as a result of a developmental defect of his lumbar spine.  An August 1962 x-ray reveals the following findings:

There is mild scoliosis of the mid-lumbar spine with convexity of curvature to the left.  This is likely on positional basis.  Vertebral bodies and their processes are intact.  Intervertebral disc spaces are well preserved.  CONCLUSIONS: Normal lumbosacral spine.

No other back complaints are noted in service and in fact the Veteran's lumbar spine is noted as being normal in an April 1963 periodic examination and on his separation examination in April 1964.  The Veteran's April 1964 separation report of medical history does not demonstrate any complaints of lower back pain or other symptomatology.  On June 27, 1964, in a Medical Statement upon Separation, Form AR-40-500, which is signed by the Veteran, it was noted that there was no changes in his medical condition since his April 1964 separation examination.

On appeal, the Veteran avers in his statements, particularly his December 2012 substantive appeal, VA Form 9, that he injured his back in June 1964 during a training exercise at Fort Sam Houston; he stated that he was medivaced to Brooke Army Medical Center at that time for treatment.  He further asserts he was informed at that time that damage had been done to his lumbar spine; he stated that he was not informed of the scoliosis at that time.  Finally, on appeal, the Veteran avers that his scoliosis was aggravated by his June 1964 injury.

A PIES request for those Brooke Army Medical Center records was negative in March 2013, and there is a formal finding of unavailability with respect to any treatment records from Brooke Army Medical Center in June 1964 with respect to the Veteran.  

The Veteran submitted private medical records which indicate that he had a lumbar spinal operation in April 2013, at which time he was post-operatively diagnosed with "Grade I spondylolisthesis at L5-S1 with resultant low back pain and bilateral radiculopathy."

Finally, the Veteran's current VA treatment records document that in December 2011 the Veteran first sought treatment for his lumbar spine disorder.  He was diagnosed with low back pain which onset in 1963 with injury and which was progressive and bothersome.  The Veteran underwent a lumbar spine x-ray in January 2012 which revealed as follows, in pertinent part:

There is a moderate leftward apex curvature of the lumbar spine which is centered in the mid lumbar region and associated with mild rotary change.  There are multilevel osteophytes.  This is disk interspace narrowing at L5-S1 with facet degenerative changes also seen at this level.  The sacrum and sacroiliac joints are unremarkable as visualized.  

He also had a CT scan of his lumbar spine which revealed the following pertinent impressions:

1. Multi-level degenerative disk disease and facet arthrosis of the mid and lower lumbar spine as described; there is degenerative 5 mm retrolisthesis of L5 on S1 with superimposed concentric disk-osteophyte complex and moderate facet arthrosis, which results in moderate bilateral neural foraminal narrowing at this level.  2. Moderate bilateral neural foraminal narrowing at L4/L5.  3. Cholelithiasis. 

In February and March 2012, the Veteran was again treated for low back pain complaints; in March 2012, the Veteran was shown to be diagnosed with severe degenerative disc disease (DDD) of the lumbar spine at the L5-S1 with collapsed disc spaces.  In an April 2012 in a physical therapy note, the Veteran attended "back school" for his lumbar spine disorder and received a TENS unit.  In June 2012, he was again treated for lower back pain, again noted as onset in 1963 with injury.  

The again Board notes that there is no VA lumbar spine examination of record.

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90 (1990).  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  

Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.  Such a disease, by its very nature, preexists a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  Id.

Based on the foregoing evidence, the Board must deny service connection for a lumbar spine disorder.  As an initial matter, the Board does note that the Veteran is currently diagnosed with DDD of the lumbar spine and Grade I spondylolisthesis of the lumbar spine, as noted in the Veteran's VA January 2012 CT scan and in his private lumbar spinal operation report.  The Board further notes that the January 2012 x-ray report appears to confirm the continued diagnosis of scoliosis.

As noted above, the Veteran's scoliosis was noted on entrance into service and therefore soundness does not apply in this case.  See 38 U.S.C.A. § 1111.  

Moreover, the evidence of record- particularly the August 1962 service treatment record-demonstrates that the Veteran's scoliosis was a developmental defect, and therefore, cannot be the subject of service connection in this case, unless there is a superimposed disease entity.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (1990).  

While the spondylolisthesis and the DDD of the lumbar spine could be considered superimposed diseases of the lumbar spine at this time, there is no evidence that such disorders began during military service or are otherwise related service.  There is no evidence of those conditions either during military service or within one year of service.  The first evidence of such conditions is approximately 55 years after discharge from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

On appeal, the Veteran has averred that such disorders-either as superimposed diseases or not-are related to his alleged June 1964 training exercise injury.  The Board finds the Veteran's statements that he injured his back in June 1964 to be not credible.  

The Veteran's service treatment records do not demonstrate any lumbar spine injury in June 1964, or at any other time during military service.  Additionally, there are no medical records from Brooke Army Medical Center, where the Veteran was supposedly treated for his alleged injury, which demonstrate any injury to his lumbar spine in June 1964 or at any other time.  

Moreover and more significantly, however, the Veteran's April 1964 separation examination demonstrates that the Veteran had a normal lumbar spine evaluation.  The Veteran additionally signed a Form AR-40-500, dated the same date as his discharge from service, wherein he stated that he had no change to his medical condition since his April 1964 examination.  The Board finds it implausible that the Veteran's statements as to injury in June 1964-an injury so serious that it necessitated being medivaced to an Army Medical Center-are credible in light of the signed Form AR-40-500; a reasonable person who had been injured in a training exercise so seriously that it required medivacing to an Army Medical Center the month of his discharge from service would surely have mentioned that change of medical condition on separation from service.

Consequently, the Board finds the Veteran's contemporaneous statements as to no change in medical condition from April 1964 to be more credible and probative than his statements made in connection with his claim for benefits and made more than 55 years after discharge from service.  See Buchanan v Nicholson, 451 F.3d 1331 (Fed Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  As a finder of fact, the Board may weigh the absence of contemporaneous medical records when assessing the credibility of the lay evidence); Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (when determining whether lay evidence is satisfactory, the Board may properly consider internal consistency, facial plausibility, consistency, with other evidence submitted on behalf of the Veteran, and demeanor of witness (if hearing held)); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

Accordingly, the Board finds that service connection for spondylolisthesis and DDD of the lumbar spine cannot be awarded in this case as there is no evidence of an in-service injury or event on which service connection for those disorders to be predicated; likewise, there is no evidence of those disorders during the Veteran's period of service or within one year of discharge therefrom, nor any evidence which indicates that those disorders were superimposed upon the Veteran's pre-existing scoliosis during or as a result of military service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Finally, insofar as the evidence of record is debatable as to whether the Veteran's scoliosis during service is a disease rather than a defect-and therefore subject to aggravation-the Board finds that there is no increase in severity of the Veteran's scoliosis during military service and therefore, service connection on that basis must be denied as well.  

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §3.306 (2014).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Specifically, the Veteran's scoliosis was noted as being moderate on enlistment examination in October 1961; the Veteran's scoliosis was mild on x-ray in August 1962-a decrease in severity from the previously reported moderate finding.  Again, the Board again finds that the Veteran's statements with regard to injury in June 1964 are not credible.  See 38 C.F.R. § 3.306.

Following August 1962, there is no evidence in the service treatment records documenting any further treatment for lumbar spine symptomatology.  Such evidence leads the Board to find that the August 1962 treatment for back pain was acute and transitory in nature, and was not a permanent increase in severity of that disease during service.  Regardless, the Veteran's April 1963 and April 1964 examinations demonstrate improvement to a point where his lumbar spine was no more disabling than it was on enlistment.  Thus, aggravation cannot be found in this case.  See Vardon, supra.

Accordingly, the Board finds that service connection for a lumbar spine disorder, to include scoliosis, must be denied on the basis of the evidence of record at this time. See 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a lumbar spine disorder, to include scoliosis, is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


